These two proceedings were conceived in animosity and bitterness between two lawyers over lawsuits. The clients of neither are complaining. I have read and studied with care the report of the honorable referees in the case of State of Oregonex rel. v. Thomas Mannix. The charge in regard to the checks in question is, in my opinion, sustained as to a portion of the amount of the smaller checks; that relating to the two larger checks is not sustained by the evidence. The matter of the checks is an old one and the evidence is faded.
I am not entirely in accord with the construction of the opinion of Mr. Justice Brown in the second so-called Wemme case in this court, which has an important bearing upon this proceeding.
The referees had a herculean task in reviewing the several cases. I heard all of the cases in this court. I give great weight to the findings of the referees. I think the testimony sustains and that the judgment of this court should be that the respondent, Thomas Mannix, be suspended from practicing before any of the courts in this state for the period of one year.